UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q x Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period endedJune 30, 2009 or o Transition Report Pursuant to Section13 or 15(d) of the SecuritiesExchange Act of 1934 For the transition period from to Commission file number 000-51995 TELANETIX, INC. (Exact name of registrant as specified in its charter) Delaware 77-0622733 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11th Street, Suite 200
